ATTACHMENT TO ADVISORY ACTION

In response to After-Final filed 1/31/2022.  Claims 1-3, 5-16, and 18-20 are pending.  Claim 20 is withdrawn.  Claims 1-3, 5-16, and 18-19 are examined thusly.  Claims 1 and 14 were amended.  Claims 4 and 17 were cancelled.

This amendment will be entered but the 35 USC 103 rejection is maintained for the following reasons:
	As a preliminary note, with the cancellation of claim 4 and incorporating the limitations into claim 1, claim 5 would be rejected under 35 USC 112(b) as being indefinite since it is not clear if the discontinuities are irregular or regular.  Furthermore, there is no single embodiment showing the both irregular and regular discontinuities as being present together which leads to a new matter issue.  Clarification is requested with respect to the proposed amendments and embodiments.
	With respect to the rejections, Applicant asserts that the references do not cite any of the claimed elements.  Examiner respectfully disagrees and notes that Byker discloses a discontinuous silver film because it is patterned.  Hwang discloses that the patterning can be irregular or regular for reducing moiré and diffraction phenomena.  The Examiner has provided a prima facie case of obviousness and Applicant has not shifted the burden to the Office with any evidence or technical reasoning regarding the combination.  Further, Applicant has not shown how the combination would not teach the claimed invention or pointed out how the combination would not work.  As such, the references are maintained.  The 35 USC 102(a)(1) rejection would be overcome due to the amendments but the 35 USC 103 rejection under Byker in view of Hwang would still be applicable, wherein the rejection of claims 10 and 11 fall under the 103 rejection as stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783